As filed with the Securities and Exchange Commission on December 28, 2010 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ALTIN:FUND, LIMITED PARTNERSHIP (Exact Name of Registrant as Specified in its Charter) Delaware 80-0438306 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) c/o Altin Holdings, LLC 805 Oakwood Drive, Suite 125 Rochester, MI 48307 (248)413-6100 (Address, Including Zip Code and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Copies to: Sebastian Lucido, President Altin Holdings, LLC 805 Oakwood Drive, Suite 125 Rochester, MI 48307 (248)413-6100 Jennifer Durham King, Esq. Christopher M. Golden, Esq. Vedder Price P.C. 222 North LaSalle Street, Suite 2600 Chicago, IL 60601 (312)609-7500 (Name, Address, Including Zip Code and Telephone Number, Including Area Code, of Agent for Service) Approximate date of commencement of proposed sale to the public:As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.ý If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer¨Accelerated filer¨Non-accelerated filerý Smaller reporting companyo CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Proposed Maximum Aggregate Offering Price Amount of Registration Fee(1) Class A Limited Partnership Units $ $ Class B Limited Partnership Units $ $ Class C Limited Partnership Units $ $ Class D Limited Partnership Units $ $ Class E Limited Partnership Units $ N/A Class I Limited Partnership Units $ $ Calculated pursuant to Rule 457(o). Pursuant to Securities Act Rule 457(p), $24,552 of the registration filing fee was previously paid in connection with the Form S-1 Registration Statement of Altin:Fund, Limited Partnership (333-161889) filed on September 11, 2009 and subsequently withdrawn on February 26, 2010, and is offset against the filing fee currently due. The class E Limited Partnership Units will be issued in exchange for class A and class B Units when the limited partners holding those units have reached the fee limit (as defined in AppendixA) and in exchange for the class I Limited Partnership Units when the limited partners holding those units have held their units for one year.No registration fee is payable in reliance upon Rule 457(i) under the Securities Act. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission becomes effective.This prospectus is not an offer to sell these securities and we are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PART ONE:DISCLOSURE DOCUMENT Subject to completion, dated December28, 2010 ALTIN:FUND, LIMITED PARTNERSHIP Units of Limited Partnership Interests $100,000,000 Class A Units $100,000,000 Class B Units $100,000,000 Class C Units $100,000,000 Class D Units Class E Units $40,000,000 Class I Units The Offering Altin:Fund, Limited Partnership (“Altin:Fund”) is a multi-advisor commodity pool.Altin:Fund is not registered as a mutual fund under the Investment Company Act of 1940 and has not yet commenced trading operations.Altin Holdings, LLC is the general partner of Altin:Fund. This offering consists of six classes of limited partnership units of Altin:Fund: class A units, class B units, class C units, class D units, class E units and class I units.The class I units are being offered only during the initial offering period, including any extension thereto, and the class E units will not be offered to new investors, but will be issued in exchange for the class A units, class B units, and class I units in certain circumstances as described herein.The offered units have different fee arrangements and restrictions on redemptions. The offering is contingent on receivingminimum subscriptions for the offered units of $25,000,000 to break escrow and commence trading operations.The offered units will initially be offered for a period ending ninety days from the date hereof, unless such date is extended by the general partner for up to an additional ninety days.Subscription funds received during the initial offering period will be deposited in escrow accounts at Huntington National Bank, Corporate Trust Department, the escrow agent, and held there until the funds are released for trading purposes or returned to subscribers if the subscription minimum is not met.The initial offering period may be shorter if the subscription minimum of $25,000,000 is reached before the end of the initial offering period.If the subscription minimum is not met by the end of the initial offering period, including any extensions thereof, subscriptions for the offered units will be promptly returned to subscribers, without interest.After the end of the initial offering period, the class A, class B, class C and class D units will be offered continuously until the third anniversary of the registration statement of which this prospectus is a part unless, prior thereto, a new registration statement is filed. The offered units are being offered on a best efforts basis without any firm commitment underwriting through selling agents which are registered broker-dealers.The selling agents are not required to sell any specific dollar amount of units. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities, or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. THE COMMODITY FUTURES TRADING COMMISSION HAS NOT PASSED UPON THE MERITS OF PARTICIPATING IN THIS POOL NOR HAS THE COMMODITY FUTURES TRADING COMMISSION PASSED ON THE ADEQUACY OR ACCURACY OF THIS DISCLOSURE DOCUMENT. THE RISKS Before investing, please read this entire prospectus carefully, and consider the “RISK FACTORS” beginning on page22. · An investment in Altin:Fund is speculative and leveraged; you could lose all or substantially all of your investment. · There is no secondary market for the units and none is expected to develop.While the units have redemption rights, there are restrictions and possible fees assessed upon redemption. · Performance of Altin:Fund can be volatile and even a small movement in market prices could cause large losses. · Altin:Fund pays substantial fees and expenses, including fees paid to its trading advisors, which must be offset by trading profits and interest income in order for Altin:Fund to be profitable. · Altin:Fund’s use of multiple trading advisors may result in Altin:Fund taking offsetting trading positions, thereby incurring additional expenses with no net change in holdings. · You will have limited voting rights and no control over Altin:Fund’s business. · Altin:Fund is a newly formed limited partnership with no operating or performance history. · Your annual tax liability is anticipated to exceed cash distributions to you. · Altin:Fund is subject to several conflicts of interests. Maximum Available Units Price per Unit(1) Minimum Investment(2) Upfront Selling Commissions(3) Proceeds to Altin:Fund Class A units $ $ $ % % Class B units $ $ $ % % Class C units $ $ $ None % Class D units $ $ $ None % Class E units $ $ $ None % Class I units $ N/A N/A N/A N/A The units will be offered at a price of $1,000 per unit during the initial offering period, and, thereafter, at a price equal to the net asset value per unit of each class at the start of business on each closing date (the first business day of each month). Any minimum initial investment amount requirements may be waived in the sole discretion of the general partner. The general partner will prepay all upfront selling agent commissions and will be reimbursed over 12 months at a monthly rate of 0.25%and 0.1667% of the net asset value of the class A and class B units, respectively.Selling agents with respect to the class A units and class B units will also receive ongoing compensation for administrative services provided by the selling agents at an annual rate of up to 3.0% and2.0%, respectively, of the month-end net asset value of such units sold, beginning in month 13 after the sale date, subject to the fee limit, as described herein. The date of this prospectus is , COMMODITY FUTURES TRADING COMMISSION RISK DISCLOSURE STATEMENT YOU SHOULD CAREFULLY CONSIDER WHETHER YOUR FINANCIAL CONDITION PERMITS YOU TO PARTICIPATE IN A COMMODITY POOL.IN SO DOING, YOU SHOULD BE AWARE THAT COMMODITY INTEREST TRADING CAN QUICKLY LEAD TO LARGE LOSSES AS WELL AS GAINS.SUCH TRADING LOSSES CAN SHARPLY REDUCE THE NET ASSET VALUE OF THE POOL AND CONSEQUENTLY THE VALUE OF YOUR INTEREST IN THE POOL.IN ADDITION, RESTRICTIONS ON REDEMPTIONS MAY AFFECT YOUR ABILITY TO WITHDRAW YOUR PARTICIPATION IN THE POOL. FURTHER, COMMODITY POOLS MAYBE SUBJECT TO SUBSTANTIAL CHARGES FOR MANAGEMENT, AND ADVISORY AND BROKERAGE FEES.IT MAYBE NECESSARY FOR THOSE POOLS THAT ARE SUBJECT TO THESE CHARGES TO MAKE SUBSTANTIAL TRADING PROFITS TO AVOID DEPLETION OR EXHAUSTION OF THEIR ASSETS.THIS DISCLOSURE DOCUMENT CONTAINS A COMPLETE DESCRIPTION OF EACH EXPENSE TO BE CHARGED THIS POOL AT PAGE84 AND A STATEMENT OF THE PERCENTAGE RETURN NECESSARY TO BREAK EVEN, THAT IS, TO RECOVER THE AMOUNT OF YOUR INITIAL INVESTMENT, AT PAGE6. THIS BRIEF STATEMENT CANNOT DISCLOSE ALL THE RISKS AND OTHER FACTORS NECESSARY TO EVALUATE YOUR PARTICIPATION IN THIS COMMODITY POOL.THEREFORE, BEFORE YOU DECIDE TO PARTICIPATE IN THIS COMMODITY POOL, YOU SHOULD CAREFULLY STUDY THIS DISCLOSURE DOCUMENT, INCLUDING A DESCRIPTION OF THE PRINCIPAL RISK FACTORS OF THIS INVESTMENT AT PAGE22. YOU SHOULD ALSO BE AWARE THAT THIS COMMODITY POOL MAY TRADE FOREIGN FUTURES OR OPTIONS CONTRACTS.TRANSACTIONS ON MARKETS LOCATED OUTSIDE THE UNITED STATES, INCLUDING MARKETS FORMALLY LINKED TO A UNITED STATES MARKET, MAYBE SUBJECT TO REGULATIONS WHICH OFFER DIFFERENT OR DIMINISHED PROTECTION TO THE POOL AND ITS PARTICIPANTS.FURTHER, UNITED STATES REGULATORY AUTHORITIES MAYBE UNABLE TO COMPEL THE ENFORCEMENT OF THE RULES OF REGULATORY AUTHORITIES OR MARKETS IN NON UNITED STATES JURISDICTIONS WHERE TRANSACTIONS FOR THE POOL MAY BE EFFECTED. YOU SHOULD ALSO BE AWARE THAT THIS COMMODITY POOL MAY ENGAGE IN OFF-EXCHANGE FOREIGN CURRENCY TRADING.SUCH TRADING IS NOT CONDUCTED IN THE INTERBANK MARKET. THE FUNDS THAT THE POOL USES FOR OFF-EXCHANGE FOREIGN CURRENCY TRADING WILL NOT RECEIVE THE SAME PROTECTIONS AS FUNDS USED TO MARGIN OR GUARANTEE EXCHANGE-TRADED FUTURES AND OPTION CONTRACTS.IF THE POOL DEPOSITS SUCH FUNDS WITH A COUNTERPARTY AND THAT COUNTERPARTY BECOMES INSOLVENT, THE POOL’S CLAIM FOR AMOUNTS DEPOSITED OR PROFITS EARNED ON TRANSACTIONS WITH THE COUNTERPARTY MAY NOT BE TREATED AS A COMMODITY CUSTOMER CLAIM FOR PURPOSES OF SUBCHAPTER IV OF CHAPTER 7 OF THE BANKRUPTCY CODE AND THE REGULATIONS THEREUNDER.THE POOL MAY BE A GENERAL CREDITOR AND ITS CLAIM MAY BE PAID, ALONG WITH THE CLAIMS OF OTHER GENERAL CREDITORS, FROM ANY MONIES STILL AVAILABLE AFTER PRIORITY CLAIMS ARE PAID.EVEN POOL FUNDS THAT THE COUNTERPARTY KEEPS SEPARATE FROM ITS OWN FUNDS MAY NOT BE SAFE FROM THE CLAIMS OF PRIORITY AND OTHER GENERAL CREDITORS. i FOREX TRADING CAN QUICKLY LEAD TO LARGE LOSSES AS WELL AS GAINS.SUCH TRADING LOSSES CAN SHARPLY REDUCE THE NET ASSET VALUE OF THE POOL AND CONSEQUENTLY THE VALUE OF YOUR INTEREST IN THE POOL.IN ADDITION, RESTRICTIONS ON REDEMPTIONS MAYAFFECT YOUR ABILITY TO WITHDRAW YOUR PARTICIPATION IN THIS POOL. NATIONAL FUTURES ASSOCIATION HAS NEITHER PASSED UPON THE MERITS OF PARTICIPATING IN THIS POOL NOR THE ADEQUACY OR ACCURACY OF THIS DISCLOSURE DOCUMENT. THIS POOL HAS NOT COMMENCED TRADING AND DOES NOT HAVE ANY PERFORMANCE HISTORY. Altin Holdings, LLC General Partner 805 Oakwood Drive, Suite 125 Rochester, Michigan 48307 (248)413-6100; toll-free (877)890-5585 ii REGULATORY NOTICES NO DEALER, SALESMAN OR ANY OTHER PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE ANY REPRESENTATION NOT CONTAINED IN THIS PROSPECTUS, AND, IF GIVEN OR MADE, SUCH OTHER INFORMATION OR REPRESENTATION MUST NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED BY ALTIN:FUND, THE GENERAL PARTNER, THE AUTHORIZED PARTICIPANTS OR ANY OTHER PERSON. THIS PROSPECTUS DOES NOT CONSTITUTE AN OFFER TO SELL OR A SOLICITATION OF AN OFFER TO BUY THE SECURITIES OFFERED HEREBY TO ANY PERSON OR BY ANYONE IN ANY JURISDICTION IN WHICH SUCH OFFER OR SOLICITATION MAYNOT LAWFULLY BE MADE. THE BOOKS AND RECORDS OF ALTIN:FUND WILL BE MAINTAINED AT ITS PRINCIPAL OFFICE, , SUITE 125, ROCHESTER, MICHIGAN 48307.LIMITED PARTNERS WILL HAVE THE RIGHT, DURING NORMAL BUSINESS HOURS, TO HAVE ACCESS TO AND COPY (UPON PAYMENT OF REASONABLE REPRODUCTION COSTS) SUCH BOOKS AND RECORDS IN PERSON OR BY THEIR AUTHORIZED ATTORNEY OR AGENT.EACH MONTH, THE GENERAL PARTNER WILL DISTRIBUTE REPORTS TO ALL LIMITED PARTNERS SETTING FORTH SUCH INFORMATION AS THE COMMODITIES FUTURES TRADING COMMISSION (“CFTC”) AND THE NATIONAL FUTURES ASSOCIATION (“NFA”) MAY REQUIRE BE GIVEN TO THE PARTICIPANTS IN COMMODITY POOLS WITH RESPECT TO ALTIN:FUND AND ANY SUCH OTHER INFORMATION AS THE GENERAL PARTNER MAYDEEM APPROPRIATE.THERE WILL SIMILARLY BE DISTRIBUTED TO LIMITED PARTNERS, NOT MORE THAN 90 DAYS AFTER THE CLOSE OF EACH OF ALTIN:FUND’S FISCAL YEARS, CERTIFIED AUDITED FINANCIAL STATEMENTS AND (IN NO EVENT LATER THAN MARCH15 OF THE IMMEDIATELY FOLLOWING YEAR) THE TAX INFORMATION RELATING TO THE UNITS NECESSARY FOR THE PREPARATION OF LIMITED PARTNERS’ ANNUAL FEDERAL INCOME TAX RETURNS. THE DIVISION OF INVESTMENT MANAGEMENT OF THE SECURITIES AND EXCHANGE COMMISSION (“SEC”) REQUIRES THAT THE FOLLOWING STATEMENT BE PROMINENTLY SET FORTH HEREIN:“ALTIN:FUND, LIMITED PARTNERSHIP IS NOT A MUTUAL FUND OR ANY OTHER TYPE OF INVESTMENT COMPANY WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, AND IS NOT SUBJECT TO REGULATION THEREUNDER.” AFTER ANY OF ALTIN:FUND’S CLASSES OF UNITS BEGINS TRADING, THIS PROSPECTUS MUST BE ACCOMPANIED BY A RECENT MONTHLY REPORT OF ALTIN:FUND. A NUMBER OF JURISDICTIONS IN WHICH THE UNITS ARE OFFERED IMPOSE ON THEIR RESIDENTS HIGHER MINIMUM SUITABILITY REQUIREMENTS, WHICH ARE DESCRIBED IN THE SUBSCRIPTION AGREEMENT ATTACHED TO THIS PROSPECTUS AS APPENDIXC.PLEASE SEE PAGE C-13 OF APPENDIXC FOR A DETAILED DESCRIPTION OF THE MINIMUM SUITABILITY REQUIREMENTS IN THE STATE IN WHICH YOU RESIDE.YOU WILL BE REQUIRED TO REPRESENT THAT YOU MEET THE REQUIREMENTS SET FORTH IN YOUR STATE OF RESIDENCE BEFORE YOUR SUBSCRIPTION TO PURCHASE UNITS WILL BE ACCEPTED.THESE SUITABILITY REQUIREMENTS ARE, IN EACH CASE, REGULATORY MINIMUMS ONLY, AND JUST BECAUSE YOU MEET SUCH REQUIREMENTS DOES NOT MEAN THAT AN INVESTMENT IN THE UNITS IS SUITABLE FOR YOU.IN NO EVENT MAYYOU INVEST MORE THAN 10% OF YOUR NET WORTH, EXCLUSIVE OF HOME, FURNISHINGS AND AUTOMOBILES, IN THIS POOL. iii TABLE OF CONTENTS Page Summary of the Prospectus 1 Risk Factors 22 Cautionary Note Regarding Forward-Looking Statements 42 Use of Proceeds 43 Altin:Fund 44 The General Partner 44 Investment Objectives and Trading Policies 50 Description of Limited Partnership Agreement 51 Altin:Fund’s Trading Advisors 58 Performance of Commodity Pools Operated bythe General Partner 67 Performance of the Trading Advisors 69 Clearing Brokers 79 Conflicts of Interest 81 Fund Expenses 84 Litigation 91 The Offering 97 Material U.S. Federal Income Tax Consequences 99 Investment by ERISA and Other Plan Accounts Plan of Distribution Privacy Policy Legal Matters Additional Information Experts Index to Financial Statements Part Two: Statement of Additional Information iv TABLE OF CONTENTS FOR STATEMENT OF ADDITIONAL INFORMATION Page The Managed Futures Markets Technical and Fundamental Analysis Appendices: AppendixA – Glossary A-1 Appendix B – Limited Partnership Agreement B-1 Appendix C – Subscription Agreement C-1 Appendix D – Request for Redemption D-1 v SUMMARY OF THE PROSPECTUS This summary, which highlights information contained elsewhere in this prospectus, is intended for quick reference only and is not intended to represent a complete statement of this prospectus.The remainder of this prospectus contains more detailed information; you should read the entire prospectus and all exhibits to this prospectus, including the risk factors beginning on page22 and the Statement of Additional Information, before deciding to invest in the units.See the glossary in Appendix A for definitions of certain commodity interest industry and other terms that are used in this prospectus. Altin:Fund Altin:Fund, Limited Partnership (“Altin:Fund”) was formed as a Delaware limited partnership in April2009.Altin:Fund has not yet commenced trading operations.Altin:Fund intends to achieve its investment objectives by trading U.S. and international futures, forwards, options on futures contracts, forward contracts, commodities, security futures contracts, spot contracts and other commodity interest contracts by implementing the trading methods of the independent commodity trading advisors engaged by the general partner on behalf of Altin:Fund or, from time to time, by investing directly into private funds engaged in similar trading.The commodities underlying the foregoing contracts may include stock indices, interest rates, currencies, or physical commodities, such as agricultural products, energy products or metals. The general partner of Altin:Fund is Altin Holdings, LLC, a Michigan limited liability company.Altin:Fund’s main office is located at 805 Oakwood Drive, Suite 125, Rochester, Michigan 48307, and its telephone number is (248)413-6100; toll-free (877)890-5585. The Offered Units Altin:Fund is offering multiple classes of units to accommodate the different types of accounts an individual may have with their financial advisor.The offered units will be offered and sold to investors who meet the minimum suitability qualifications set forth in the Subscription Agreement attached as AppendixC. The class A units and class B units are offered through approved selling agents to investors in commission based accounts.The class A units and class B units are subject to an upfront sales commission, which will be prepaid by the general partner and reimbursed on a monthly basis over the first 12 months of the investment by the class.In addition, the class A and class B units will be subject to a charge to compensate each selling agent who sells class A units or class B units for continuing administrative services beginning in the 13th month after the initial sale date for the units up to the fee limit.The class A units and class B units will be offered to investors during the initial offering period and the continuous offering period. The class C units are offered to investors who invest through approved selling agents who are separately compensated by the investor directly.The class C units are not subject to an upfront sales commission or ongoing compensation to the selling agents.Class C units will be offered to investors during the initial offering period and the continuous offering period. The class D units are not subject to an upfront sales commission or ongoing compensation to the selling agents.Class D units will be offered to investors during the initial offering period and the continuous offering period. The class I units will be offered only during the initial offering period, including any extension thereto.The class I units are offered to investors who invest through approved selling agents who are separately compensated by the investor directly.The class I units are not subject to an upfront sales commission or ongoing compensation to the selling agents. The class E units will be issued in exchange for an investor’s class A units or class B units when the general partner determines that the fee limit is reached as of the end of any month or it anticipates that the fee limit will be reached during the following month with respect to such investor’s units.If the class A units or class B units are exchanged for class E units before the fee limit is reached, the general partner will not seek additional fees from the limited partner.In addition, class E units will be issued in exchange for the class I units on the month-end immediately following the 12-month anniversary of the date the investment was accepted by Altin:Fund.The units subject to exchange for the class I units will be exchanged at the net asset value per unit on the date of such exchange, meaning that investors of class A, B or I units, as applicable, may ultimately hold more or less in number of class E units upon such exchange, depending on the net asset value of the class I units on the date of exchange, but will still hold the same aggregate dollar value of units immediately after the exchange. Proceeds from sales of the offered units will be invested through commodity trading advisors retained by the general partner.Additionally, the general partner, from time to time, may also allocate less than 10% of Altin:Fund’s assets to investments in third-party private placement offerings of other commodity funds.The assets of all classes of units will be allocated to the trading advisors and investments in other funds in the same proportion.However, the net trading profits for each class will differ because of the different fees and expenses applicable to each class of units. Each class of units, other than class E units, has a minimum investment requirement, which may be waived by the general partner in its sole discretion.From and after the initial closing date, units will be sold in fractions calculated to three decimal places. Altin:Fund may in the future issue additional classes of limited partnership units. Class A Units The class A units will be offered through approved selling agents to investors in commission based accounts.The minimum initial investment in class A units will be $10,000.Selling agents who sell class A units will receive an upfront sales commission of 3.0% of the subscription price of the units sold by such selling agent.The upfront sales commission will be prepaid by the general partner.The initial net asset value of the purchased class A units will not be reduced by the payment of the upfront sales commission to the selling agents by the general partner.The class A units will pay a monthly fee to the general partner at a rate of 0.25% monthly (3.0% annually) of the month-end net asset value of the units sold over the first 12 months of the investment to reimburse the general partner.Beginning in the 13th month after the initial sale date for the units, the general partner will charge the class A units a service fee of 0.25% monthly (3.0% annually) of the month-end net asset value of each unit up to the fee limit, which will be paid by the general partner to the selling agents who sell class A units as ongoing compensation for continuing administrative services.Investors who redeem all or a portion of their class A units during the first 12 months following the effective date of their purchase will be subject to a redemption fee of up to 3.0% of the subscription price of the class A units redeemed.The redemption fee is intended to reimburse the general partner for the then-unamortized balance of the prepaid upfront commission relating to the units subject to redemption.Class A units are subject to additional fees and expenses, as described in this prospectus.Please see “—Comparison of Units” on page7 for a more detailed summary of the different fees payable by each class of units.The class E units will be issued in exchange for an investor’s class A units when the general partner determines that the fee limit is reached as of the end of any month or it anticipates that the fee limit will be reached during the following month.If the class A units are exchanged for class E units before the fee limit is reached, the general partner will not seek additional selling agent compensation from the limited partner.The class A units will be 2 exchanged at the net asset value per unit on the date of such exchange, meaning that investors of class A units may ultimately hold more or less in number of class E units upon such exchange, depending on the net asset value of the class E units on the date of exchange, but will still hold the same aggregate dollar value of units immediately after the exchange. Class B Units The class B units will be offered through approved selling agents to investors in commission based accounts.The minimum initial investment in class B units will be $100,000.Selling agents who sell class B units will receive an upfront sales commission of 2.0% of the subscription price of the units sold by such selling agent.The upfront sales commission will be prepaid by the general partner.The initial net asset value of the purchased class B units will not be reduced by the payment of the upfront sales commission to the selling agents by the general partner.The class B units will pay a monthly fee to the general partner at a rate of 0.1667% monthly (2.0% annually) of the month-end net asset value of the units sold over the first 12 months of the investment to reimburse the general partner.Beginning in the 13th month after the initial sale date for the units, the general partner will charge the class B units a service fee of 0.1667% monthly (2.0% annually) of the month-end net asset value of each unit up to the fee limit, which will be paid by the general partner to the selling agents who sell class B units as ongoing compensation for continuing administrative services.Investors who redeem all or a portion of their class B units during the first 12 months following the date of purchase will be subject to a redemption fee of up to 2.0% of the subscription price of the class B units redeemed.The redemption fee is intended to reimburse the general partner for the then-unamortized balance of the prepaid upfront commission relating to the units subject to redemption.Class B units are subject to additional fees and expenses as described in this prospectus.Please see “—Comparison of Units” on page7 for a more detailed summary of the different fees payable by each class of units.The class E units will be issued in exchange for an investor’s class B units when the general partner determines that the fee limit is reached as of the end of any month or it anticipates that the fee limit will be reached during the following month.If the class B units are exchanged for class E units before the fee limit is reached, the general partner will not seek additional selling agent compensation from the limited partner.The class B units will be exchanged at the net asset value per unit on the date of such exchange, meaning that investors of class B units may ultimately hold more or less in number of class E units upon such exchange, depending on the net asset value of the class E units on the date of exchange, but will still hold the same aggregate dollar value of units immediately after the exchange. Class C Units The class C units are offered to investors who invest through approved selling agents who are separately compensated by the investor directly.The minimum initial investment in class C units will be $10,000.There will be no upfront sales commission or ongoing compensation for continuing administrative services paid for sales of class C units.Class C units are not subject to a redemption fee.Class C units are subject to additional fees and expenses as described in this prospectus.Please see “—Comparison ofUnits” on page7 for a more detailed summary of the different fees payable by each class of units. Class D Units The minimum initial investment in class D units will be $5,000,000.There will be no upfront sales commission or ongoing compensation for continuing administrative services paid on sales of the class D units.Class D units are not subject to a redemption fee.Class D units are subject to additional fees and expenses as described in this prospectus.Please see “—Comparison of Units” on page7 for a more detailed summary of the different fees payable by each class of units. 3 Class E Units The class E units will not be offered to new investors so there is no minimum investment amount.Class E units will be issued in exchange for the class A units and class B units when the fee limit is reached with respect to such units.The class E units will also be issued in exchange for the class I units on the month end immediately following the 12-month anniversary of the date of the investment of such units.There will be no upfront sales commission or ongoing compensation for continuing administrative services paid for sales of class E units.Class E units are not subject to a redemption fee.Class E units are subject to additional fees and expenses as described in this prospectus.Please see “—Comparison of Units” on page7 for a more detailed summary of the different fees payable by each class of units. Class I Units The class I units will be offered only during the initial offering period.The class I units are offered to investors who invest through approved selling agents who are separately compensated by the investor directly.The minimum initial investment in class I units will be $10,000.There will be no upfront sales commission or ongoing compensation for continuing administrative services paid for sales of class I units.The class I units are not subject to a redemption fee.Class I units are subject to additional fees and expenses as described in this prospectus.Please see “—Comparison of Units” on page7 for a more detailed summary of the different fees payable by each class of units.Finally, the class I units are subject to automatic exchange to class E units on the month end immediately following the 12-month anniversary of the date the investment was accepted by Altin:Fund.The units will exchange at the net asset value per unit on the date of exchange, meaning that investors of class I units may ultimately hold more or less in number of class E units upon exchange, depending on the net asset value of the class E units on the exchange date, but will still hold the same aggregate dollar value of units after exchange. Trading Advisors for Units Each of Welton Investment Corporation, QuantMetrics Capital Management LLP, Rosetta Capital Management, LLC, and Fall River Capital, LLC will serve as Altin:Fund’s commodity trading advisors with respect to each class of units.The general partner reserves the right, in its sole discretion, to change, add or terminate trading advisors from time to time.The general partner intends to have a minimum of four trading advisors at all times. Below is a chart which summarizes the financial terms of the agreements with our trading advisors, as well as the allocation to each trading advisor and the trading methodology utilized by that trading advisor: Name of Trading Advisor Investment Allocation Type of Trading Methodology Utilized Management Fee Percentage Incentive Fee Percentage Welton Investment Corporation 25% Non-discretionary technical trading* 2.0% of allocated net assets 20% of new trading profits on allocated net assets QuantMetrics Capital Management LLP 16% Non-discretionary technical trading* 2.0% of allocated net assets 20% of new trading profits on allocated net assets Rosetta Capital Management, LLC 10% Fundamental* 2.0% of allocated net assets 20% of new trading profits on allocated net assets 4 Name of Trading Advisor Investment Allocation Type of Trading Methodology Utilized Management Fee Percentage Incentive Fee Percentage Fall River Capital, LLC 10% Non-discretionary technical trend follower* 2.0% of allocated net assets 20% of new trading profits on allocated net assets Additional Trading Advisor (1) 25% Non-discretionary technical trend follower* 1.5% of allocated net assets 20% of new trading profits on allocated net assets Other Private Funds (2) Less than 10% Non-discretionary technical trading*, technical trend follower* or fundamental* 2.0% of allocated net assets 20% of new trading profits on allocated net assets. (1)The general partner anticipates adding another trading advisor in a pre-effective amendment.The general partner anticipates that the management fee and incentive fee percentage will be 1.5% and 20%, respectively, for such trading advisor. (2)From time to time, the general partner may, in its discretion, allocate less than 10% of Altin:Fund’s assets to investments in third-party private placement offerings of other commodity funds.See “—Investments in Private Placements.”The general partner anticipates that the management fee and incentive fee percentage will be 2.0% and 20%, respectively, for such private funds. *Used as defined in “THE GENERAL PARTNER—Use of a Multi-Advisor Approach” Investments in Private Placements From time to time, the general partner may, in its discretion, allocate less than 10% of Altin:Fund’s assets to investments in third-party private placement offerings of other commodity funds.The general partner anticipates utilizing private placement investments to gain access to trading advisors that are not otherwise available to the general partner and Altin:Fund. 5 Break Even Analysis The break even analysis below indicates the approximate dollar and percentage returns required for the redemption value of a hypothetical $1,000 initial investment in offered units to equal the amount invested 12months after the investment was made.The break even analysis is an approximation only. Class A Units(2) Class B Units(2) Class C Units Class D Units Class E Units(2) Class I Units(2) Assumed initial selling price per unit(1) $ Selling agent compensation(3) $ $ $
